Citation Nr: 0726996	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for residuals, fracture, left calcaneus with plantar 
fasciitis. 

2. Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain. 

3. Entitlement to a disability rating in excess of 10 percent 
for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that decision, 
the RO denied entitlement to a disability rating in excess of 
10 percent for hypertension. In addition, the RO denied 
entitlement to a disability rating in excess of 10 percent 
for residuals, fracture, left calcaneus with plantar 
fasciitis.  The RO also denied entitlement to a compensable 
disability rating for lumbosacral strain.  By rating decision 
dated July 2006, the RO increased the veteran's 
noncompensable disability rating for lumbosacral strain to 10 
percent disabling, effective July 23, 2004.  

The issue of entitlement to an increased disability rating 
for hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's residuals of fracture of the left calcaneus 
with plantar fasciitis are manifested by pain on use without 
limitation of motion, which is no more than a moderate foot 
injury. 

2. The veteran's lumbosacral strain is manifested by pain on 
use with flexion greater than 60 degrees, combined range of 
motion greater than 120 degrees, and no  evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour. 





CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for residuals of fracture of the left calcaneus with 
plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 
5284 (2006).

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a Diagnostic Code 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA medical records. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.



Residuals of fracture, left calcaneus with plantar fasciitis
The veteran contends that his service-connected residuals of 
fracture of the left calcaneus with plantar fasciitis are 
more severely disabling than the currently assigned 10 
percent rating indicates.  Service connection for the 
veteran's left foot disability was established by rating 
decision in April 1993 and a 10 percent disability rating was 
assigned, effective April 11, 1992.  

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries.  A maximum 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided.  For moderate foot 
injury, a 10 percent evaluation is provided.

October 2004 VA treatment records indicate the veteran sought 
treatment for left heel pain and heavy callouses on the 
lateral aspect of his great toes bilaterally.  On 
examination, his physician noted a hyperostosis, or abnormal 
bone growth, on the plantar aspect on the left calcaneus.  In 
addition, a diminished fat pad was observed.  Heel pain 
secondary to fracture and hyperostosis was diagnosed.  The 
veteran's physician ordered a padded heel spur device to 
alleviate his symptoms. 

A compensation and pension examination of the veteran's feet 
was performed in July 2005. The veteran reported using 
orthotic inserts which largely or completely relieve his 
symptoms. The veteran is able to stand for fifteen to thirty 
minutes.  He is able to walk one to three miles. He denied 
foot or ankle joint symptoms. He experiences stiffness in the 
left foot with rest and pain with standing and walking. The 
examiner observed evidence of abnormal weight bearing and 
callus formation; however, no deformity or structural 
abnormality of the foot was noted. Left ankle dorsiflexion 
was measured from 0 to 20 degrees. Left ankle plantar flexion 
was measured from 0 to 45 degrees.  The examiner reviewed the 
veteran's VA medical records and concluded the veteran's left 
heel disability had no significant effects on his 
occupational activities.  Similarly, the veteran's left heel 
disability had no effect on the veteran's daily activities. 

The veteran's left foot disability is characterized primarily 
by pain without evidence of decreased range of motion.  The 
currently assigned 10 percent rating contemplates disability 
due to painful or limited motion. Further, the veteran's gait 
is normal and he is able to walk a significant distance 
without pain. Although evidence of abnormal weight bearing 
and callus formation was noted, he does not have either 
deformity or structural abnormality of the foot.  Finally, 
after review of the veteran's medical record, an examiner 
concluded the veteran's left heel disability does not have a 
significant effect on his ability to perform his occupational 
duties or activities of daily living. 

The Board concludes, therefore, that the criteria for a 
disability rating in excess of 10 percent for service-
connected residuals of fracture of the left calcaneus with 
plantar fasciitis are not met. Further, the evidence does not 
demonstrate additional limitation of motion due to pain, 
fatigability, or repetitive motion. DeLuca v. Brown, 8 Vet. 
App. 202 (1995). As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Lumbosacral strain
The veteran contends that his service-connected lumbosacral 
strain is more severely disabling than the currently assigned 
10 percent rating indicates.  Service connection for the 
veteran's low back disability was established by rating 
decision in April 1993 and noncompensable disability rating 
was assigned, effective April 11, 1992. In July 2006, the RO 
increased the veteran's noncompensable disability rating to 
10 percent disabling, effective July 23, 2004. 

July 2004 VA treatment records reflect the veteran's 
complaints of intermittent back pain for approximately two 
days. The veteran described the pain as sharp with position 
changes and a dull nagging pain when walking. He attributed 
his back pain to excessive walking and climbing at work and 
stated it resolves with rest. The pain affects the 
lumbosacral spine and paraspinous region without radiation. 
On examination, no spinous process tenderness or significant 
spasm was observed, although minimal tenderness to the 
lumbosacral paraspinous musculature was noted.  The veteran 
demonstrated full range of motion, although some discomfort 
while extending back from touching his toes was noted. In 
October 2004, the veteran's physician noted mild 
paravertebral tightness. 

December 2004 VA treatment records reflect the veteran's 
complaints of intermittent low back pain. The veteran denied 
lower extremity weakness or paresthesia of the feet. On 
examination, point tenderness along the lower paralumbar area 
was noted.  The veteran demonstrated fairly good active range 
of motion in all directions. 

The veteran underwent a VA spine examination in July 2005.  
He reported a history of moderate back pain with weekly 
flare-ups in intensity. He stated that during a flare-up he 
is unable to lift objects heavier than 10 lbs. The veteran 
reported that his symptoms were aggravated by overexertion 
and alleviated by rest. On examination, his posture and gait 
were normal. No evidence of abnormal spinal curvature was 
observed. In addition, no objective evidence of muscle spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness 
was observed. On range of motion testing, the veteran 
demonstrated flexion from 0 to 90 degrees.  Extension was 
measured from 0 to 30 degrees.  Lateral flexion was measured 
from 0 to 20 degrees bilaterally.  Lateral rotation was 
measured from 0 to 30 degrees bilaterally.  The examiner did 
not observe additional limitation of motion on repetitive use 
or due to pain, fatigue, weakness, or lack of endurance. 
Examination of the lower extremities revealed no sensory 
deficits and the veteran's reflexes were normal. July 2004 x-
rays revealed moderate degenerative changes with scoliotic 
deformity and disc space narrowing at the lumbosacral level.  

The veteran's chronic lumbosacral strain disability has not 
manifested in forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than sixty degrees.  
Combined range of motion of the thoracolumbar spine is not 
limited to 120 degrees; in fact, the veteran's combined range 
of motion is 220 degrees.  There is no evidence of muscle 
spasm, guarding, abnormal gait, or abnormal spinal contour.  
The currently assigned 10 percent rating contemplates 
disability due to painful or limited motion. 

The Board concludes, therefore, that the criteria for a 
disability rating in excess of 10 percent for service-
connected lumbosacral strain are not met. Further, the 
evidence does not demonstrate additional limitation of motion 
due to pain, fatigability, or repetitive motion. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

There is no objective evidence of any symptoms of service-
connected fracture of the left calcaneus with plantar 
fasciitis or lumbosacral strain that are not contemplated by 
the rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated November 2004 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Notice was provided prior to adjudication of the 
veteran's claims in March 2005. The veteran received notice 
regarding the criteria for increased disability ratings and 
assignment of effective dates of disability benefits in July 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, and VA medical records, and provided the veteran 
VA medical examinations in July 2005.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 
ORDER

1. Entitlement to a disability rating in excess of 10 percent 
for residuals, fracture, left calcaneus with plantar 
fasciitis is denied. 

2. Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain is denied. 


REMAND

The veteran contends that his service-connected hypertension 
is more disabling than the currently assigned 10 percent 
disability rating reflects.  The evidence of record indicates 
the veteran underwent a VA hypertension examination in July 
2005.  The examination report has not been associated with 
his claims file. VA's duty to assist includes obtaining 
records of relevant VA medical treatment. 38 U.S.C.A. § 
5103A(c)(2).

Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

1.  The RO should obtain and associate the 
veteran's July 2005 VA compensation and 
pension examination report from the VA 
Medical Center in St. Petersburg, FL, in 
addition to any VA medical records dated 
from July 2006 to the present with the 
claims folder.

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


